454 F.2d 1174
Willie Ray THOMPSON, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Respondent-Appellee.
No. 71-3530 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Feb. 23, 1972.Rehearing Denied March 29, 1972.

Appeal from the United States District Court for the Southern District of Florida.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


**
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 In these habeas corpus proceedings the appellant challenges the validity of his Florida conviction for second-degree murder on grounds that his guilty plea was not voluntarily and understandingly entered


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966